Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This action is in reference to the communication filed on 10 DEC 2021.  
Amendments to claims 1,  4, 8, 11, 15, 19, have been entered and considered.
Claims 1-20 are present and have been examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10515386. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of claims 1, 8, 15 currently under examination would be anticipated by the limitations of “a data aggregator…to aggregate real time data…related to a common subject from the plurality of platforms and at least two of the platforms store the real time data in different formats; a data sanitizing module…to receive the aggregated real time data…; produce a normalized dataset having values that comply with a unified format…; …transform data values in the normalized dataset into a format defined by a relaxed data schema specified by the user, thereby resulting in a relaxed dataset, wherein the relaxed data schema comprises a data type, a dimension, a metric definition, a hierarchy of data fields, and an aggregation function for the metric definition; compute a plurality of measurements related to the common subject of measurements related to the common subject of measurable data values included in the relaxed dataset; and a management user interface…to allow client devices access to data stored in the data mart module…” in exemplary claims 1, 15, 23 of the aforementioned patent, respectively. 
Examiner and Applicant agreed to hold the rejection in abeyance pending the identification of any allowable subject matter, however the current rejection is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The rationale for this finding is explained below. 
Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims, 1, 8, 15 are at least nominally directed to a method and a process, which are statutory categories of invention. The claim(s) recite(s) limitations including receiving information from a plurality of platforms, normalizing the data, and transforming the data as defined by user parameters. The data is then  stored, and then is output.” These limitations recite an abstract idea – that of a mental process (see Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019). These limitations of collecting, changing, and storing information is a process that under broadest reasonable interpretation but for the computing devices, could be performed in the human mind. For example, a user could think about two sources of information, and use them to come to a conclusion later accessed. A user could think of two different events or vacations, or two different purchases, or two different family members, and mentally analogize (or “normalize”) these thoughts (i.e. the differences and commonalities between a budget vacation and a luxury resort, or a new car versus a used car, or a brother vs. a sister), apply rules to a set of data, in order to make the dataset perhaps somehow more usable, and then use them to draw conclusions for future use.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind by for the recitation of generic computer components, then it falls within the mental processes grouping abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application, because other than nominally requiring the computing elements a memory, and a p[processor,  (as in claim 1), solely a processor in claim 8, and a non-transitory CRM in claim 15, the user could manually compare and normalize this information as presented. Claims 1, 8, 15 now include the use of a “unified tracking server” to track across the plurality of platforms. These limitations are at best, generic uses of computing technology to implement the method as claimed. They are recited at a high level of generality – i.e. the elements performing generic computer functionality of sending and receiving data. Similarly, the addition of the tracking server is a mere application of the computing technology to the abstract idea –i.e. the equivalent of adding “apply it” to the technological environment. Further, the use of a server to send and receive data is at best insignificant extra solution activity.  The descriptions as claimed including the types and sources of the data, as well as the analysis of the data itself is merely recited as descriptive material 
Further, the claims when considered individually and as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to a practical application, the (nominal, at best) use of a computing environment, essentially to execute the limitations as pertaining to the information, as well the addition of a “tracking server,” amounts to no more than mere instructions to “apply” the exception using the generic computing components in a very general sense – i.e. a generic computer receives information, processes and stores it. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and therefore the claim(s) is/are not patent eligible. Per MPEP 2106.05a, “ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” is not itself indicative of any sort of improvement in computer functionality – i.e. an improvement in a dataset, as it appears to be claimed, is not an improvement to the functioning of the general purpose computer. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.  In [036, 068] of the specification, the tracking server is described in functional terminology only, i.e. sending and receiving data. The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 9, 6, 13, 18, 17, 14, are directed to the abstract ideas above. These claims also recite methods of certain behaviors in the form of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), in that these claims recite various means and methods of distributing advertisements and running an advertisement campaign. Claims 2, 9, 16 as well as 6, 13, 18, 7, 14 nominally recite additional descriptive elements to those identified above –clarifying that the platforms themselves are an ad-serving, and wherein a campaign is run and objectives are met. While these elements helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shastry et al ( US 20130159081 A1, hereinafter Shastry) in view of Holenstein (US US-2010114841-A1).

In reference to claim 1, 8, 15:
Shastry teaches: A system for cross-platform data analytics of information, comprising: a memory; and
at least one processor coupled to the memory and configured to:
aggregate real-time data from a plurality of platforms, wherein the real-time data is related to a common subject tracked across the plurality of platforms by a unified tracking server, and at least two of 
produce a normalized dataset having data values that comply with a unified format from the aggregated real-time data (at least [0169-0171, 0214-0222] “the Ad-Track may acquire the aggregated data, and normalize the data into formats that are suitable for uniform storage”);
transform the data values in the normalized dataset into a format defined by a data schema by executing a transformation process that comprises plurality of transformation rules configured to convert the normalized data set into a [transformed] data set (at least [0123] parameters may be relaxed to include more data in the normalized set, i.e. more data points of transactions or interactions), wherein the [user defined schema] comprises a metric definition (at least [0123-0125] eligibility rules of the campaign/transactions received therefrom for a campaign) and wherein the [transformed] data schema determines how data transformation rules are applied to the normalized dataset according to user specified requirements in order to produce the [transformed] dataset ( at 0123-0125] eligibility rules are merchant/user designed; (at least [0170, 0213-222] a plurality of rules are used to transform a plurality of source data information into the normalized dataset; at  [218-220, 263] classification rules for the data set are stored); 
analyze the [transformed dataset] to compute a plurality of measurements related to the common subject based on measureable data values included in the dataset (at least [0170] common subject and values associated with the common subject, see also [table 046 -49 at paragraphs 267-273] the values are stored/ computed and compared against the Facebook/twitter information received from the normalized dataset created in [0169-0171, 0214-0222]); and
output the computed plurality of measurements related to the common subject (at least [figs 42 a, b, and related text, as well as fig 44 and related text, see also 0305] for general discussion of a merchant accessing the ad-track server, at for example, 0117 a merchant enters information or a query, 
While Shastry teaches a relaxed dataset in a sense – i.e. wherein parameters may be “relaxed” to include more transactions (see 0123), it does not specifically teach manipulating/performing calculations on the relaxed data set. 
Holenstein, however, teaches: 
transform the data values in the normalized dataset into a format defined by a relaxed data schema by executing a transformation process that comprises a plurality of transformation rules configured to convert the normalized dataset into a relaxed dataset, (at least [0178, 204-208, 0234, 0257] a relaxed data set is created, see at fig 6 and related text, where a user selects an invoice along with customer/child or professor/students (i.e. related subjects in a hierarchical tree), at 0234 the schema is used to define what the relaxed data set is – in this case “relaxed complete load”, and the data is then parsed to create a plurality of measures related to the data in the schema when at 0257] the data is loaded into a target) wherein the relaxed data schema comprises a data type (at least [fig 6, 8 and related text: type is either student or teacher’s name,) a dimension (At least [figs 6, 8, and related text]: the “dimensions” or “fields” per applicant’s spec are shown), a hierarchy of data fields (at least [figs 6, 8 and related text]: data fields for all elements are in hierarchical order), and an aggregation function for the metric definition (at least [0178, 204-208, 0234, 0257] aggregation process for data set), and wherein the relaxed data scheme determines how rule are applied to the normalized dataset according to user-specified requirements in order to produce the relaxed dataset (at figs 6, 8, and related text, and 0204-208 , 0234] types of loading/relaxing/completeness are specified by the user to create the relaxed set – i.e.. the entity is selected as a professor and students). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the relaxed data set as taught by Holenstein when considering the cross platform data/measurements of Shastry, because Holenstein teaches that the use of a relaxed data schema, specified per use, satisfies multiple optional levels of correctness in the database (at least 008). Holenstein further teaches that the use of a relaxed schema allows for the use of a database when only partial information has been loaded, i.e. the database is usable in a more efficient manner (see 006) 

In reference to claim 2, 9, 16:
Shastry further teaches: wherein each platform of the plurality of platforms is an ad-serving system of an ad-serving company, a social media website, or a content publisher system. (at least [059, 066, 069-070, 080-082] advertising channels are news site, social media, and/or the like, at [092, 201-204] social media platforms are crawled by ad-track server, at [0170] content publishing information is included, including blog comments etc., at).

In reference to claim 3, 10, 17:
Shastry/Holenstein teaches all the limitations above. Holenstein further teaches: wherein the at least one processor is further configured to: aggregate the measurable data values included in the relaxed dataset (at least [0178, 204-208, 0234, 0257] completeness vs. partial completeness of relaxed data, i.e. aggregation of data values). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the relaxed data set as taught by Holenstein when considering the cross platform data/measurements of Shastry, because Holenstein teaches that the use of a relaxed data schema, specified per use, satisfies multiple optional levels of correctness in the database (at least 008). Holenstein further teaches that the use of a relaxed schema allows for the use of a database when only partial information has been loaded, i.e. the database is usable in a more efficient manner (see 006) – Holenstein also teaches that this reduces the need for backup and therefore redundancy, thereby improving the recovery time from a generated backup by guaranteeing the referential integrity of the database (see 0064, 0225).


In reference to claim 4:
wherein the plurality of transformations organize the relaxed data according to the relaxed data schema (at least [0170, 0213-222] a plurality of rules are used to transform a plurality of source data information into the normalized dataset).

In reference to claim 5:
Shastry further teaches: wherein each transformation rule of the plurality of transformation rules is an alteration rule, classification rule, or segmentation rule (at least [218-220, 263] classification rules for the data set are stored).

In reference to claim 6, 13, 18:
Shastry further teaches: wherein the plurality of platforms are advertising platforms and the real-time data comprises campaign information, and wherein to compute the plurality of measurements related to the common subject the at least one processor is further configured to compute the plurality of measurements based on at least one predefined campaign objective (at least [0123-131] ad-track counts the exposures and/or the rules for the exposure itself – at [0123] an advertiser may “relax” the eligibility in order to include the ad as having been viewed prior to a purchase, at [095-097, 163] data is collected from a plurality of platforms in order to determine if the revenue sharing (i.e. Campaign objective) is to be executed).

In reference to claim 7, 14:
Shastry further teaches: wherein the at least one processor further configured to determine that the at least one predefined campaign objective is met based on the computed plurality of measurements (at least [095-097] determining if exposure to an advertisement, at [108-110] objectives in the form of revenue sharing are reached, at [0125-0130, 0147, 0156] revenue sharing among the ad channels based on the viewing/exposure).
In reference to claim 11, 19:
Shastry further teaches: wherein the plurality of transformations organize the relaxed data according to the relaxed data schema (at least [0170, 0213-222] a plurality of rules are used to transform a plurality of source data information into the normalized dataset).

In reference to claim 12, 20:
Shastry further teaches: wherein each transformation rule of the plurality of transformation rules is an alteration rule, classification rule, or segmentation rule (at least [218-220, 263] classification rules for the data set are stored).

Response to Arguments
Applicant’s remarks as filed on 10 DEC 2021 have been fully considered. 
Applicant’s amendments have overcome the objection raised in the prior office action. 
Applicant and Examiner have agreed to hold the double patenting rejection in abeyance until allowable subject matter is identified; the rejection above remains. 
Applicant’s remarks/amendments regarding eligible subject matter are not found to be persuasive. On page 8, Applicant appears to be arguing that the addition of the “transformation process” is in some way dispositive of subject matter eligibility. Examiner notes that Applicant references [0025] of the specification, but appears to mistakenly number the paragraph produced [0036]. The portions reproduced appear to only recite the end result of the “transformation” – at best, this is improving access to data retrieval with a general purpose computer – per MPEP 2106.05a, “ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” is not itself indicative of any sort of improvement in computer functionality. Examiner maintains that the claims recite the abstract idea(s) identified above. Absent any further remarks, Examiner is unable to respond further. 
Applicant is encouraged to add additional disclosure from the specification. 

On page 12, Applicant turns to the secondary reference – and appears to argue that Holenstein does not teach a transformation process. Again, as noted above, Examiner is unclear to what extent any patentable weight is applicable or able to be assigned to, the limitation itself. The schema/rules in Holenstein function to the extent a “transformation process” is defined. 
 Examiner suggests further amendments regarding the means and result of relaxing in order to overcome the combination of references. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
	/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622